                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

 RANDY JOHNSON,

          Plaintiff,
                                                               Civ. No. 2:13-6974
     v.                                                              ORDER

 BEVERLY HASTINGS and GRACE
 AMISTICO,

          Defendants.

       THIS MATTER comes before the Court on Plaintiff Randy Johnson’s request to
reopen, ECF No. 66, over four months after the Court dismissed the action against the
remaining defendant, Beverly Hastings (“Hastings”), for lack of prosecution under Local
Civil Rule 41.1(a), ECF Nos. 63, 64.
      Local Civil Rule 41.1(a) authorizes this Court to dismiss a case for failure to
prosecute, providing, in pertinent part:
              Civil cases . . . which have been pending in the Court for more
              than 90 days without any proceedings having been taken
              therein must be dismissed for lack of prosecution by the Court
              (1) on its own motion, or (2) on notice from the Clerk to all
              parties who have appeared, unless good cause is shown with
              the filing of an affidavit or other document complying with 28
              U.S.C. § 1746 from . . . the unrepresented party.
Dismissal is an available sanction that should only be used in limited circumstances. Spain
v. Gallegos, 26 F.3d 439, 454 (3d Cir. 1994) (citing Marshall v. Sielaff, 492 F.2d 917, 918
(3d Cir. 1974)). Yet, “[t]he power to dismiss for failure to prosecute . . . rests in the
discretion of the trial court and is part of its inherent authority to prevent undue delays in
the disposition of pending cases and to avoid congestion in its docket.” Hewlett v. Davis,
844 F.2d 109, 113 (3d Cir. 1988) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 629–30
(1962)). A court considers six factors when deciding to dismiss a case before trial on the
merits: (1) the extent of the party’s personal responsibility; (2) the prejudice to the
opponent; (3) any history of dilatoriness; (4) whether the party’s conduct was willful or in
bad faith; (5) whether effective alternative sanctions are available; and (6) the
meritoriousness of the claim or defense. Poulis v. State Farm Fire & Cas. Co., 747 F.2d
863, 868 (3d Cir. 1984). A court must conduct a Poulis analysis when dismissing a case
for failure to prosecute. Knoll v. City of Allentown, 707 F.3d 406, 409 (3d Cir. 2013) (citing
Dunbar v. Triangle Lumber & Supply Co., 816 F.2d 126, 128–29 (3d Cir. 1987)).
                                              1
       Plaintiff asserts the Court improperly closed the balance of his case because he never
received the dismissal order, despite being aware of the pending notice of call for dismissal.
ECF No. 65 at 1. He explains a prison transfer as the reason for his delayed response. ECF
No. 66 at 1–2. Even so, that event does not relieve Plaintiff of his obligation to inform the
Court within seven days of a change of address. See Local Civil Rule 10.1(a)
(“[U]nrepresented parties must advise the Court of any change in . . . address within seven
days of being apprised of such change by filing a notice of said change with the Clerk.
Failure to file a notice of address change may result in the imposition of sanctions by the
Court.”).
        Precedent further shows a transfer to another prison cannot excuse a party’s failure
to provide a court with an updated change of address and thus warrant reopening a case.
See Williams v. Cambridge Integrated Servs. Grp., 235 F. App’x 870, 872–73 (3d Cir.
2007) (per curiam) (finding no abuse of discretion in dismissing a case with prejudice for
failure to prosecute and denying a motion to reopen judgment when the pro se plaintiff
failed to update his current address and appear at court hearings, coupled with waiting at
least five months to ask about the status of his case); John v. Hogan, Civil No. 1:CV-06-
2197, 2008 WL 520093, at *3 (M.D. Pa. Feb. 26, 2008) (citing cases finding a transfer to
another prison that interfered with receiving legal mail takes nothing away from the
plaintiff’s obligation to keep the court informed of an address change and to prosecute the
action in a timely manner).
       The Court had a basis here to enter its dismissal order because Plaintiff failed to
prosecute this action for more than 90 days and had notice of the pending dismissal when
he provided the Court a change of address. See ECF No. 65 at 1 (asking about ruling on
the notice of call for dismissal, which was returnable on October 1, 2018). This is also the
second time the Court has expended judicial resources to encourage Plaintiff to move this
case to trial against Hastings. See ECF No. 57 (First Notice of Call for Dismissal). Thus,
the Court finds Plaintiff (1) is personally responsible for the protracted delay, (2) has been
dilatory in moving the case along to trial, and (3) has demonstrated willful conduct.
Accordingly, the first, third, and fourth Poulis factors weigh against Plaintiff.
       Apart from serving Hastings the summons and complaint in May 2014, ECF No. 5,
and receiving the Clerk’s Entry of Default in April 2018, ECF Nos. 59, 60A, the Court
cannot conclude if Plaintiff’s delay to prosecute has prejudiced Hastings. Thus, the second
Poulis factor favors Plaintiff. Next, the Court finds a sanction other than dismissal against
Plaintiff, who is proceeding pro se and has been granted in forma pauperis status, would
cause more delay and be in vain. Thus, the fifth Poulis factor weighs against Plaintiff.
Lastly, the Court takes no position as to the merits of Plaintiff’s claim against Hastings.
Thus, the sixth Poulis factor is neutral.
       Upon balancing the Poulis factors, and it appearing the complaint should be
dismissed for failure to prosecute under Local Civil Rule 41.1(a), and the Court being
authorized to impose dismissal as a penalty when enforcing the Local Civil Rules, see
Knoll, 707 F.3d at 411; Hewlett, 844 F.2d at 114 (citations omitted);

                                              2
IT IS on this 22nd day of January 2019, hereby,
ORDERED that Plaintiff’s request to reopen (ECF No. 66) is DENIED.


                                       /s/ William J. Martini
                                     WILLIAM J. MARTINI, U.S.D.J.




                                    3
